Citation Nr: 1513740	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in November 2014, and did not attend.  The record reflects that an October 2014 notification of the Veteran's hearing date, time and location was returned as undeliverable.  Significantly, the address in the notification letter omitted the Veteran's apartment number.  Further, most recent correspondence and the Veteran's electronic claims file suggests that the Veteran may have moved as a January 2015 VA Form 21-526EZ submitted by the Veteran contains a different address.  

As is appears that the Veteran may not have received notice of the prior hearing and there is evidence to suggest that he has moved, aa remand is necessary to ensure that the Veteran is re-scheduled for a videoconference hearing and receives proper notification of such.

Accordingly, the case is REMANDED for the following action:

1.  Re-schedule the Veteran for a videoconference hearing before the Board.

2.  Make appropriate efforts to attempt to confirm the Veteran's current address and send proper notification of the hearing to that location.  The notice sent to the Veteran regarding the date and time of a scheduled VA examination should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

